Jacqueline R. Papez
Jack G. Connors
DONEY CROWLEY P.C.
Guardian Building, 3rd Floor
50 South Last Chance Gulch
P.O. Box 1185
Helena, MT 59624-1185
Telephone: (406) 443-2211
Facsimile: (406) 449-8443
Email: jpapez@doneylaw.com
       jconnors@doneylaw.com

Attorneys for Defendant Mary Cameron


       U.S. DISTRICT COURT FOR THE DISTRICT OF MONTANA
                       BILLINGS DIVISION


AMERICAN BANKERS INSURANCE Cause No.: CV 19-138-BLG-SPW-TJC
COMPANY OF FLORIDA,
                             Magistrate Judge Timothy J. Cavan
          Plaintiff,
                                 MOTION TO DISMISS
    vs.

MARY CAMERON,

                Defendant.


      COMES NOW Defendant Mary Cameron, by and through counsel of record,

and hereby moves to dismiss Plaintiff’s Complaint for Declaratory Judgment. This

Motion is supported by the accompanying Brief in Support, as well as the other

documents and pleadings filed in this matter.



2657.002 - PL 329216                            1
      Pursuant to 7.1(c)(1), U. S. District Court, District of Montana, Local Rules

of Procedure, the undersigned has contacted counsel for Plaintiff and he has

indicated that Plaintiff objects to this Motion.

      DATED this 26th day of February, 2020.


                                          DONEY CROWLEY P.C.


                                               /s/ Jack G. Connors
                                          Jacqueline R. Papez
                                          Jack G. Connors
                                          Attorneys for Defendant Mary Cameron




2657.002 - PL 329216                           2
